Citation Nr: 1630140	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-15 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for Osgood-Schlatter's disease of the left knee.

2.  Entitlement to service connection for a back condition, to include as due to service-connected for Osgood-Schlatter's disease of the left knee.

3.  Entitlement to service connection for a bilateral hip condition, to include as due to service-connected for Osgood-Schlatter's disease of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran and P.D.



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1987 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  That decision granted service connection for Osgood-Schlatter's disease of the left knee, evaluated as 10 percent disabling, effective May 21, 2009; and denied entitlement to service connection for bilateral hip and low back disabilities.

In April 2016, the Veteran and his mother testified at a Board hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file. 

In May 2016, the Veteran's representative submitted a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for low back and bilateral hip disabilities; and an initial rating in excess of 10 percent prior to April 19, 2016 and in excess of 30 percent after that date for Osgood-Schlatter's disease of the left knee are REMANDED to the agency of original jurisdiction (AOJ) and are discussed in the REMAND section of this decision.


FINDING OF FACT

As of April 19, 2016, Osgood-Schlatter's disease of the Veteran's left knee was manifested by limitation of extension to at least 25 degrees.


CONCLUSION OF LAW

The criteria for a 30 percent rating for Osgood-Schlatter's disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, VA must consider whether staged ratings are warranted during any period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet App 119 (1999). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Osgood-Schlatter's disease of the left knee is currently rated under Diagnostic Codes 5260-5024.  

Diagnostic Code 5024 pertains to tenosynovitis, which in turn is rated as arthritis on the basis of limitation of motion of the joint affected under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2015).  

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015)

Under Diagnostic Code 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In August 2009 the Veteran underwent a VA examination.  The examiner reviewed the medical history and noted that the Veteran had had an arthroscopic meniscus repair in Germany in 1994.  The Veteran stated that he owned a crane service business and worked inspecting cranes.  He said that he was able to do his job, and had not missed any days from work in the past year.  He also said that he could walk for an hour, stand for an hour, sit for twenty minutes or climb a flight of stairs; but could not run due to his knee disability.  

The examiner noted that the Veteran had pain over a bump below the patella of the left knee, which occurred once a week, and lasted about two hours.  There was a pain level of nine out of ten when he hit his knee.  The Veteran's daily activities were not impaired, and he was able to fulfill his usual occupation.  The Veteran had normal gait, and occasionally used a knee brace.  The Veteran reported no flares, or trouble with his knee in the last year.  The Veteran also stated that ice and elevation helps when he has knee pain.  The Veteran endorsed swelling in the knee twice a week.  

A physical examination revealed that the Veteran was able to perform full squats without fatigability; performed toe, heal, and tandem ambulation without difficulty; and exhibited normal gait.  He did not use an assistive device, and was not wearing a knee brace at the time of examination.  The examiner noted a tender round deformity.  The Veteran did not exhibit swelling of the knee joint, and there was no ballottable edema.  Instability was not noted, and there was no noise or grinding of the knee.  T

The examiner measured range of motion from 0 to 140 degrees with pain beginning at 100 degrees all the way through the end point.  With resistance, the Veteran's pain began at 105 degrees and remained through 140 degrees.  The examiner noted patellar and Achilles reflexes two over four, with strength in the lower extremity of 5/5.  The examiner also noted that the Veteran's sensation, vibration, and position senses were all grossly intact.  Repetitive testing did not affect the Veteran's range of motion, and the examiner noted that there was no additional loss of range of motion observed due to painful motion, weakness, impaired endurance, incoordination, or instability.  

In May 2010, the Veteran submitted a statement in which he reported considerable knee pain after a full day of work, and that when he took the stairs, it greatly affects his pain and functional ability.  The Veteran stated that after a full day of work he had to treat his knee pain with anti-inflammatory medication and ice.           

In a May 2011 statement, the Veteran again reported that his daily activities were limited because of his left knee disability.  The Veteran stated that he had to change careers and pay for his own training because of his disability.  The Veteran stated that he previously worked as a heavy equipment mechanic, and now works as a crane inspector.  The Veteran stated that he had difficulty working more than one or two days per week without significant pain, which results in loss of range of motion to his left knee.  The Veteran asserted that his bending, climbing, running, and walking were all limited.  

In June 2015 the Veteran underwent a VA knee and lower leg conditions examination.  The examiner reviewed the medical history; including the August 2009 VA examination.  The Veteran reported that his knee was a constant problem, not episodic, but that there was no loss of activities of daily living.  He denied flare-ups, but reported that his functional loss was that he walked with a limp.  

Range of motion testing revealed that the Veteran exhibited flexion from 0 to 120 degrees, and extension from 120 degrees to 0.  The examiner noted that the Veteran suffered from pain with weight bearing, and that the Veteran's tibial tubercle was very sensitive.  The examiner denied that the Veteran had crepitus.  The Veteran was able to complete repetitive use testing without any additional functional loss.  The examiner also determined that pain, weakness, fatigability and incoordination did not limit the Veteran's functional ability with repeated use over a period of time.  The examiner did note that the Veteran suffered from disturbance of locomotion.  Left knee muscle strength testing was normal.  The examiner also noted that the Veteran did not suffer from ankylosis, recurrent subluxation, lateral instability or recurrent effusion of the left knee.  The examiner noted the Veteran's use of a knee brace.  Functional impact caused by the left knee disability, consisted of impaired squatting, crouching, and crawling.  

In April 2016 the Veteran testified at the Board hearing that he experienced left knee tenderness, that sometimes his knee would give out, and that he experienced leg numbness.  He also reported increasing limitation of motion.  He voiced concerns about the impact of his knee and leg symptoms on his employment.  

In May 2016 the Veteran submitted a knee and lower leg conditions disability benefits questionnaire completed by a VA physicians assistant earlier that month.  On examination, the Veteran reported daily pain, inability to straighten his knee, and used a knee brace constantly.  He denied flare-ups.  The Veteran stated that he had pain when standing, and that he is unable to walk very far.  Left knee range of motion testing revealed flexion from 25 to 90 degrees, and extension from 90 to 25 degrees.  The examiner noted that the Veteran was unable to straighten his knee without pain, exhibited pain with weight bearing, and suffered from tenderness or pain on palpation of the left knee joint.  

The examiner found no objective evidence of crepitus.  The examiner noted that the Veteran was able to perform repetitive testing without additional functional loss or loss of motion.  The examiner was unable state if pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability, without speculation.  Interference with sitting and standing was also noted.  The Veteran's left knee muscle strength was deemed normal.  The Veteran did not have knee ankylosis, recurrent subluxation, lateral instability or recurrent effusion of the left knee.  A history of meniscal conditions was also denied.   In review of the functional impact caused by the Veteran's left knee, the examiner noted that the Veteran had trouble walking, could not squat repeatedly, and could not sit or drive more than thirty minutes without a break.       

Because the May 2016, DBQ showed the Veteran's left knee disability resulted in limitation of extension to 25 degrees, he meets the criteria for a 30 percent rating under Diagnostic Code 5261.  His hearing testimony indicates a similar level of disability at the time of the hearing on April 19, 2016.  Accordingly a 30 percent rating is granted effective as of the date of the hearing.  The question of entitlement to higher ratings is deferred pending the development directed in the attached remand. 


ORDER

An initial rating of 30 percent for Osgood-Schlatter's disease of the left knee, effective April 19, 2016, is granted.


REMAND

At his hearing the Veteran reported that he was receiving current treatment for his left knee disability from a private physician who had been authorized by VA to provide treatment.  Although the representative undertook to seek those records, no records were submitted for the period after May 2015, and the earlier records largely pertained to other disabilities.  

VA obtained a medical opinion with regard to the relationship between the current hip and back disabilities and service.  The examiner provided opinions that said these disabilities clearly and unmistakably pre-existed service and were not aggravated in service; but that the Osgood-Schlatter's disease aggravated these disabilities; and that the hip and back disabilities (rather than being pre-existent) were actually the result of events after service.  Clarifications are needed.  The Veteran and his mother also provided testimony at the hearing that the Veteran's disabilities began in service but treatment was not documented.  The examiner did not have an opportunity to consider this testimony.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps (including obtaining any needed authorization) to obtain records of the Veteran's treatment for the conditions at issue at any time since service; and specifically attempt to obtain records of any treatment for a knee disability since May 2016.

2.  If there is evidence of a change in the left knee disability since the May 2016 DBQ, afford the Veteran a new knee examination; and if there is evidence of unemployability, obtain an opinion as to the impact of any service connected disabilities on his employability.

4.  Ask the examiner who provided the June 2015 examination and opinion to review the claims folder including the hearing testimony.

The examiner should clarify whether a current hip or back disability is related to a disease or injury in service or is caused or aggravated by the service connected Osgood-Schlatter's disease of the left knee.  

The examiner should note that VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide reasons for the opinions.  The examiner should specifically consider whether the reports by the Veteran and his mother, if accepted would be sufficient to link a current hip or low back disability to an injury in service.  If sufficient, the examiner should opine whether there are medical reasons for rejecting the reports.  The absence of treatment records is not, by itself a sufficient reason to reject their report, unless the existence of such reports would be medically expected.

If the examiner is not available, afford the Veteran a new examination to obtain the needed opinions.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


